Citation Nr: 1337930	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to diabetes mellitus II.

2. Entitlement to an increased rating for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.R. 




ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas issued in June 2007 and August 2012. The June 2007 rating decision denied service connection for hypertension and the Veteran perfected his appeal for this claim on May 2009. An August 2012 rating decision decreased his evaluation for prostate cancer to 40 percent.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hypertension was caused by his diabetes mellitus type II. Specifically, he alleges that he was unaware of the presence of hypertension until he was diagnosed with both diabetes and hypertension after undergoing a VA herbicide evaluation in 2000. The Veteran was afforded a VA examination in April 2007 for hypertension, however, the examiner's opinion that, "no evidence of nephropathy; therefore, hypertension not related to diabetes," is inadequate because the examiner did not provide a rationale for his finding that nephropathy must be shown if hypertension is the result of diabetes, nor did he comment as to whether the Veteran's hypertension is aggravated beyond the course of its normal progression by the service-connected diabetes. Further development is required to determine the etiology of the Veteran's hypertension.   

In August 2012, VA decreased the Veteran's disability rating for prostate cancer from 100 to 40 percent. The Veteran filed a timely Notice of Disagreement as to this rating decision in August 2013, asserting that his prostate cancer residuals are more severe than currently rated. The issue of entitlement to an increased rating for residuals of prostate cancer remains on appeal. A statement of the case must be issued. See Manlicon v. West, 12 Vet. App. 238 (1999).

The case is REMANDED for the following action:
         
1. Gather any outstanding records of VA medical treatment from Palo Alto VAMC in Palo Alto, California prior to 2003. A specific request must be made for an Agent Orange examination conducted at that facility in 2000. If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession. 

2. Schedule the Veteran for a VA examination to determine whether he has hypertension as the result of his diabetes mellitus type II. The following considerations will govern the examination: 

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file and interviewing the Veteran, the examiner must determine whether or not he has hypertension that was caused or aggravated by his diabetes mellitus type II.  

c. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following: 

i. VA examination conducted in October 2002 noting hypertensive blood pressure; 

ii. VA examination conducted April 2007; 

iii. VA treatment notes from the Palo Alto VAMC prior to 2003 and all results of the herbicide evaluation conducted around 2000;

iv. The Veteran's August 2006, January 2008, and July 2013 statements regarding his hypertension. 

d. ALL CLINICALTESTING AND APPROPRIATE INTERVIEWS MUST BE CONDUCTED. 

e. THE EXAMINER MUST SPECIFICALLY EXPRESS AN OPINION AS TO WHETHER:

i. THE VETERAN'S HYPERTENSION IS RELATED TO SERVICE, OR, ALTERNATIVELY, CAUSED OR AGGRAVATED BY THE SERVICE-CONNECTED DIABETES MELLITUS TYPE II.  

"Aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

f. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

3. The RO must furnish a statement of the case as to the issue of entitlement to increased rating for residuals of prostate cancer. If the Veteran perfects the appeal as to this issue, the RO/AMC must undertake all appropriate action and this matter must be certified to the Board for the purpose of appellate review.

4. Readjudicate the issue of entitlement to service connection for hypertension. If the claim remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





